Citation Nr: 1144699	
Decision Date: 12/07/11    Archive Date: 12/14/11	

DOCKET NO.  08-34 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a chronic right knee disability.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had active service from April 1986 to April 1996.  He also had periods of service with the Air Force Reserve.  He was assigned to the Retired Reserve in October 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Wilmington, Delaware, that denied the Veteran's application to reopen a claim for service connection for a right knee disability.  In a decision dated in September 2009, the Board determined that new and material evidence sufficient to reopen the claim for service connection for a right knee disability had been received.  The case was then remanded to the RO for development as to whether the Veteran currently has a right knee disability that is related to his military service or to his service-connected left knee disability.  The requested development was undertaken to the extent possible and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

A right knee disability did not manifest in service or for years thereafter, and is not shown to be related to service-connected left knee disability.  


CONCLUSION OF LAW

The criteria for service connection for a chronic disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has been notified of the elements of the Dingess notice by various letters of record, including ones dated in March 2006, November 2010, and August 2011.  In August 2011 he was informed that VA had not been able to obtain his service treatment records dated between October 2005 and December 2005 and March 2009.  An attempt was made to locate records from the Records Management Center.  He was told that if records were in his possession, he was to send them to VA.  He was also informed that he was to furnish documents that he could substitute for his service treatment records and he was asked to submit any original and certified copies of various documents, including statements from military medical personnel, or buddy certificates or affidavits, State or local and accident police reports, employment physical examinations, and so forth.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The "duty to assist" contemplates that VA will help a claimant help obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  

The Veteran was accorded an examination with an opinion with regard to the issue at hand in 2011.  

Unfortunately, neither the Veteran nor VA has been able to obtain all service treatment records pertaining to the Veteran.  Of record is an August 2011 memorandum indicating that VA had made five different attempts to obtain service treatment records between October 2005 and August 2008 and February 2008 and February 2009, but all efforts to obtain the needed information had been exhausted and further attempts were deemed futile.  It was determined that service treatment records for the aforementioned time frames were not available for review.  The Veteran was provided with a supplemental statement of the case in August 2011 and that included information regarding the unavailability of records.  He was told that he would have 30 days from the date of the supplemental statement of the case to submit additional information or evidence.  He then indicated that he had more information or evidence to submit in support of his appeal.  The communication reflected that VA would wait a 30-day period to give him a chance to submit the information or evidence.  The information contained a statement that the Veteran understood that if the evidence was not submitted within the time frame, the case would be returned to the Board.  The communication was signed by the Veteran's service representative on August 31, 2011.  The 30 day period expired.

The Board also notes that during a travel board hearing at the Wilmington RO in April 2009, the undersigned discussed with the Veteran the question of secondary service connection and mention was made of receiving a statement from an orthopedist as to right knee problems and a relationship to service and to the service-connected left knee disability.  The Veteran testified that "I never asked him to put it on paper, but I probably could."  This provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As indicated above, though, the Veteran has not submitted any supporting medical evidence.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for right knee disability is thus ready to be considered on the merits.  

Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things:  (1) A current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and a current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may establish continuity of symptomatology with competent evidence showing:  (1) That a condition was "noted" during service; (2) post service continuity of the same symptomotology; and (3) a nexus between a current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

Service connection may also be granted for disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a Veteran served ninety (90) day or more of active service during a war or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year following separation therefrom.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  In addition, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).

Factual Background and Analysis

The Board notes that it has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (holding that the VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will provide a summary of the relevant evidence where appropriate.  The analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.

Unfortunately, the Veteran's service treatment records are incomplete.  However, there are some records available and those include reference to problems with the knees in 1991 and 1995.

The record also includes copies of lay statements from three service comrades dated in 2002 to the combined effect that they were deployed with the Veteran during Desert Storm/Desert Shield and recall that the Veteran had problems with his knees.  They did not refer to specifics with regard to any knee difficulties.

The record reveals that in early 1998, the Veteran reported a long history of left knee problems and he was found to have a tear of the left anterior cruciate ligament.  In May 1998 he reported for clinical purposes that left knee symptoms began during service 10 years earlier.  He underwent surgery for the tear in July 1998.  Service connection is currently in effect for several disabilities, including residuals of anterior cruciate ligament reconstruction.  A 10 percent rating has been in effect since November 2000.

The evidence also includes a report of a joints examination accorded the Veteran by VA in March 2001.  The purpose of the examination was for evaluation of claimed residuals of a right knee injury and bilateral hand and numbness.  The Veteran stated that he did note pain in the right knee somewhere in the mid-1990's.  No particular injury was recalled, but he related the onset of pain to his work activities on a flight line.  He reported that he had had continuing pain of the right knee, with occasional swelling, occasional instability, and occasional buckling of the knee.  On clinical examination the knee showed essentially normal motion.  The patella tracked the midline and there was no crepitus on motion.  Also, there was no pain with patellofemoral compression.  There was mild laxity of the ligaments and it was noted this was similar to that on the left side.  The anterior cruciate ligament was also slightly lax.  There was no joint effusion, no warmth, and no erythema.  The knee was not tender.  X-ray studies of the knee taken at that time were interpreted as appearing normal.  However, a pertinent impression was made of "internal derangement R knee."  

Additional evidence includes the report of a VA examination of the joints accorded the Veteran in December 2005.  The focus of the examination was on the Veteran's left knee disability.  No reference was made to the right knee in the examination report.  It was noted that although the Veteran complained of difficulty with squatting, kneeling and running, he was independent with walking, driving, and activities of daily living.  There were no functional limitations on his standing and it was stated there was no weakness, instability, or walking.

At a travel board hearing in April 2009, the Veteran testified that he had problems with both knees while working on the flight line while deployed during Operation Desert Storm/Desert Shield.  He claimed that he was told that since he had flat feet and was walking on hard surfaces, knee pain was to be expected.  He further testified that he had problems with both knees following service, but the left knee was worse and resulted in the surgery in 1998.  He claimed that right knee symptoms were similar to those on the left and he stated that his orthopedist told him he might be compensating for left knee difficulties by placing more stress on the right knee.  

In March 2011 the Veteran was accorded a joints examination by VA.  The examiner indicated that he reviewed the claims file and found "no new additional evidence or evidence substantiating a right knee condition while in the service."  The examiner stated the earliest records pertaining to right knee difficulties occurred in April 1997.  The physician stated that "based upon the evidence that I have reviewed, it is less likely than not that the right knee service [sic] is service connectable."  He added that were there any additional or pertinent new evidence, he would be happy to review the issue.  

An X-ray study of the knees was accomplished by the VA in July 2011.  No fracture or dislocation of either knee was seen.  The joint spaces were described as preserved and the bones were well mineralized.  There were no soft tissue calcifications or radiopaque densities.  Evidence of a cruciate ligament repair was demonstrated in the left knee.  The impression was that there was no fracture or dislocation and the diagnostic notation was of "minor abnormality."  

In August 2011 the Veteran was accorded another examination by VA.  The claims file was reviewed by the examiner.  Notation was made to the left knee injury resulting in ligament repair in 1998.  It was noted the Veteran was claiming right knee aggravation secondary to the service-connected left knee disability.  The clinical examination was essentially unremarkable, with notation of no ligamentous instability.  It was noted the Veteran was able to get on and off the examination table without pain.  The examiner opined that there were no right knee changes due to the service-connected left knee disability.  The examiner stated complaints of right knee pain without arthritis were not due to the service-connected disability.  He gave his rationale as that were no right knee problems reported in service, there was no arthritis on recent X-ray study, and despite a complaint of pain in the knees, the Veteran was able to complete 120 degrees of active flexion of the knees.

Based on a longitudinal review of the evidence of record, the Board finds that the preponderance of the evidence is against the claim.  The only medical opinions of record with regard to etiology of any current right knee disability do not support the Veteran's assertion of a causal relationship between any current right knee problems and his active service or any current problems and his service-connected left knee disability.  The VA physician who examined the right knee in March 2001 made an impression of internal derangement of the right knee, but he noted that X-ray studies of the knee taken at that time appeared normal.  Further, other the notation of slight laxity involving the knee, clinical examination revealed no abnormality pertaining to the knee.  

The VA physician who examined the Veteran in March 2011 did have access to the entire claims file and stated that he found no evidence to substantiate the presence of a right knee condition while in service and opined that it was less likely than not that any current right knee disability was "service connectable."  X-ray studies of the right knee done by VA in July 2011 were unremarkable and the VA physician, following review of the entire claims file and examination of the Veteran in August 2011, opined that there were no right knee changes due to the service-connected left knee disability and added there was no right knee injury shown as having been sustained in service.  He explained the reasoning for his conclusion based on the facts that there was no right knee problem identified in service, there was no arthritis shown on current X-ray study, and the Veteran was able to complete 120 degrees of active flexion of the knees at the present time.  His comments are entitled to probative value because he reviewed the claims file and explained the reasoning for the conclusion based on his review.  See Nieves-Rodriguez  v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

As noted above, there is no positive nexus opinion of record.  The Veteran himself has offered his opinion as to the etiology of his claimed current right knee disability.  A lay witness is competent to testify as to some matters of diagnosis and etiology, those primarily being ones simple enough to be amenable to lay analysis.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the Board's categorical statement that "a valid medical opinion" was required to establish a nexus, and that a lay person was "not competent" to provide testimony as to nexus because she was a lay person).  As to an opinion about cancer as in that case, that is precisely the type of medical matter that the Courts have found to be too complex to be a proper subject of lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In this case, to the extent the Veteran's general lay assertions and the vague assertions of service comrades are competent as to the etiology of his claimed right knee disability, the probative value of these statements are outweighed by the opinions of the VA examiners in 2011 indicating that there is a lack of nexus between any currently claimed right knee disability and the Veteran's active service, to include his service-connected left knee disability.  

Consequently, the preponderance of the evidence is against the claim for entitlement to service connection for a chronic right knee disability and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  The claim must therefore be denied.  


ORDER

Entitlement to service connection for a chronic right knee disability is denied.  

	                        ____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


